Exhibit 10.1
 
Fourth Amended and Restated
Basic Energy Services, Inc.
2003 Incentive Plan
 
(effective May 26, 2009)
 
SECTION 1.  Purpose of the Plan.
 
The Fourth Amended and Restated Basic Energy Services, Inc. 2003 Incentive Plan
(the “Plan”) is intended to promote the interests of Basic Energy Services, Inc.
(formerly named BES Holding Co.), a Delaware corporation (the “Company”), by
encouraging officers, employees, directors and consultants of the Company and
its Affiliates to acquire or increase their equity interest in the Company and
to provide a means whereby they may develop a sense of proprietorship and
personal involvement in the development and financial success of the Company,
and to encourage them to remain with and devote their best efforts to the
business of the Company thereby advancing the interests of the Company and its
stockholders. The Plan is also contemplated to enhance the ability of the
Company and its Affiliates to attract and retain the services of individuals who
are essential for the growth and profitability of the Company.
 
Effective as of the effective date of the Plan as set forth in Section 10
hereunder, all outstanding stock options and other Awards granted under the Plan
(including Awards previously assumed by the Company under predecessor plans)
prior to this amendment and restatement, are assumed and continued hereunder.
All outstanding Awards that are assumed and continued under this Plan, as
amended and restated, shall remain subject to their individual Award Agreements
for each such outstanding Award.
 
SECTION 2.  Definitions.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
“Affiliate” shall mean (i) any entity in which the Company, directly or
indirectly, owns 50% or more of the combined voting power, as determined by the
Committee, (ii) any “parent corporation” of the Company (as defined in
Section 424(e) of the Code) and (iii) any “subsidiary corporation” of any such
parent (as defined in Section 424(f) of the Code) thereof.
 
“Award” shall mean any Option, Restricted Stock, Performance Award, Phantom
Shares, Bonus Shares, Other Stock-Based Award or Cash Award.
 
“Award Agreement” shall mean any written or electronic agreement, contract, or
other instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
 
“Board” shall mean the Board of Directors of the Company.
 
“Bonus Shares” shall mean an award of Shares granted pursuant to Section 6(d) of
the Plan.
 
“Cash Award” shall mean an award payable in cash granted pursuant to
Section 6(f) of the Plan.
 
“Change in Control” shall mean the occurrence of any one of the following:
 
(a) the consummation of any transaction (including without limitation, any
merger, consolidation, tender offer, or exchange offer) the result of which is
that any individual or “person” (as such term is used in Sections 13(d)(3) and
14(d)(2), of the Securities Exchange Act of 1934 (the “Exchange Act”)), other
than (i) Southwest Royalties Holdings, Inc. and its “affiliates” (as such term
is defined in Rule 144 under the Exchange Act), (ii) Credit Suisse First Boston
Corporation and its “affiliates” (as such term is defined in Rule 144 under the
Exchange Act), (iii) the Company or any Affiliates controlled by the Company,
(iv) any employee benefit plan of the Company or any of its Affiliates or (v) an
underwriter temporarily holding securities pursuant to an offering of such
securities, becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then-outstanding securities;


1



--------------------------------------------------------------------------------



 



(b) the individuals who, as of the effective date of the Plan, constitute the
Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either (i) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), or an actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board, or (ii) a plan or agreement to
replace a majority of the members of the Board then comprising the Incumbent
Board;
 
(c) the sale, lease, transfer, conveyance or other disposition (including by
merger or consolidation) in one or a series of related transactions, of all or
substantially all of the assets of the Company to an unrelated person; or
 
(d) the adoption of a plan relating to the liquidation or dissolution of the
Company.
 
Solely with respect to any Award that is subject to Section 409A of the Code,
this definition is intended to comply with the definition of change in control
under Section 409A of the Code as in effect commencing January 1, 2005 and, to
the extent that the above definition does not so comply, such definition shall
be void and of no effect and, to the extent required to ensure that this
definition complies with the requirements of Section 409A of the Code, the
definition of such term set forth in regulations or other regulatory guidance
issued under Section 409A of the Code by the appropriate governmental authority
is hereby incorporated by reference into and shall form part of this Plan as
fully as if set forth herein verbatim and the Plan shall be operated in
accordance with the above definition of Change in Control as modified to the
extent necessary to ensure that the above definition complies with the
definition prescribed in such regulations or other regulatory guidance insofar
as the definition relates to any Award that is subject to Section 409A of the
Code.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.
 
“Committee” shall mean the committee appointed by the Board to administer the
Plan or, if none, the Board.
 
“Company” shall mean the corporation described in Section 1 of the Plan.
 
“Consultant” shall mean any individual, other than a Director or an Employee,
who renders consulting or advisory services to the Company or an Affiliate for a
fee.
 
“Covered Person” shall mean any of the Chief Executive Officer of the Company
and the four (4) highest paid officers of the Company other than the Chief
Executive Officer as described in Section 162(m)(3) of the Code.
 
“Director” shall mean a “non-employee director” of the Company, as defined in
Rule 16b-3.
 
“Employee” shall mean any employee of the Company or an Affiliate.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” shall mean, with respect to Shares, the fair market value
determined in good faith by the Committee, which may be conclusively deemed by
the Committee to be the closing sales price (or, if applicable, the highest
reported bid price) of a Share on the applicable date (or if there is no trading
in the Shares on such date, on the next preceding date on which there was
trading) as reported in The Wall Street Journal (or other reporting service
approved by the Committee). If the Shares are not publicly traded at the time a
determination of its fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.
 
“Option” shall mean an option granted under Section 6(a) of the Plan. Options
granted under the Plan may constitute “incentive stock options” for purposes of
Section 422 of the Code or nonqualified stock options that are not intended to
satisfy the requirements of Section 422 of the Code.
 
“Other Stock-Based Award” shall mean an award granted pursuant to Section 6(g)
of the Plan that is not otherwise specifically provided for, the value of which
is based in whole or in part upon the value of a Share.


2



--------------------------------------------------------------------------------



 



“Participant” shall mean any Director, Employee or Consultant granted an Award
under the Plan.
 
“Performance Award” shall mean any right granted under Section 6(c) of the Plan.
 
“Performance Objectives” means the objectives, if any, established by the
Committee that are to be achieved with respect to an Award granted under this
Plan, which may be described in terms of Company-wide objectives, in terms of
objectives that are related to performance of a division, subsidiary, department
or function within the Company or a subsidiary in which the Participant
receiving the Award is employed or in individual or other terms, and which will
relate to the period of time determined by the Committee. The Performance
Objectives intended to qualify under Section 162(m) of the Code shall be with
respect to one or more of the following: (i) net earnings; (ii) operating
income; (iii) earnings before interest and taxes (“EBIT”); (iv) earnings before
interest, taxes, depreciation, and amortization expenses (“EBITDA”);
(v) earnings before taxes and unusual or nonrecurring items; (vi) net income
before interest, income and franchise taxes, depreciation and amortization
expenses, and any unusual or non-recurring non-cash expenses or income (“Company
EBITDA”); (vii) revenue; (viii) return on investment; (ix) return on equity;
(x) return on total capital; (xi) return on assets; (xii) total stockholder
return; (xiii) return on capital employed in the business; (xiv) stock price
performance; (xv) earnings per share growth; and (xvi) cash flows. Which
objectives to use with respect to an Award, the weighting of the objectives if
more than one is used, and whether the objective is to be measured against a
Company-established budget or target, an index or a peer group of companies,
shall be determined by the Committee in its discretion at the time of grant of
the Award. A Performance Objective need not be based on an increase or a
positive result under a particular business criterion and may include, for
example, maintaining the status quo or limiting economic losses.
 
“Person” shall mean individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
 
“Phantom Shares” shall mean an Award of the right to receive Shares issued at
the end of a Restricted Period (an amount of cash equal to a specified number of
Shares, or a combination thereof) which is granted pursuant to Section 6(e) of
the Plan.
 
“Plan” shall mean the plan described in Section 1 of the Plan and set forth in
this document, as amended from time to time.
 
“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.
 
“Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Sections 6(b) of the Plan.
 
“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
 
“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.
 
“Shares” or “Common Shares” or “Common Stock” shall mean the common stock of the
Company, $.01 par value, and such other securities or property as may become the
subject of Awards under the Plan.
 
“Termination for Cause” shall mean, unless eliminated or otherwise defined by
the Committee in a Participant’s Award, the occurrence of any of the following
events:
 
(i) the commission by Participant of a material act of willful misconduct
including, but not limited to, the willful violation of any material law, rule,
regulation or cease and desist order applicable to Participant or the Company
(other than a law, rule or regulation relating to a minor traffic violation or
similar offense), or an act which constitutes a breach of a fiduciary duty owed
to the Company by Participant involving personal profit;
 
(ii) the commission by Participant of an act of dishonesty relating to the
performance of Participant’s duties, habitual unexcused absence from work,
willful failure to perform duties in any material respect (other than any such
failure resulting from Participant’s incapacity due to physical or mental
illness or disability), or gross negligence in the performance of duties
resulting in material damage or injury to the Company, its reputation or
goodwill (provided, however, that in the event of Participant’s willful failure
to perform duties in


3



--------------------------------------------------------------------------------



 



any material respect, Participant shall be provided with written notice of such
event and shall be provided with a reasonable opportunity, and in no event more
than 30 days, to cure such failure to perform his duties); or
 
(iii) any felony conviction of Participant or any conviction involving
dishonesty, fraud or breach of trust (other than for a minor traffic violation
or similar offense), whether or not in the line of duty.
 
“Termination for Good Reason” shall mean, unless eliminated or otherwise defined
by the Committee in a Participant’s Award, any nonconsentual (i) material
reduction in the Participant’s authority, duties or responsibilities;
(ii) reduction in the Participant’s compensation by more than 20 percent from
the compensation (excluding Awards pursuant to this Plan or other stock-based
compensation) paid by the Company during the completed fiscal year prior to the
Change of Control; or (iii) change caused by the Company in the Participant’s
office location of more than 35 miles from its location on the date of the
Change in Control; provided, however, that the Participant terminates his
employment with the Company and its Affiliates hereunder within 120 days
following the date on which the Participant has actual notice of the event that
gives rise to the Termination for Good Reason.
 
SECTION 3.  Administration.
 
(a) General.  The Plan shall be administered by the Committee. Should any class
of Common Stock be registered under Section 12(g) of the Exchange Act, the
Committee shall be composed of not less than two (2) members of the Board, each
of whom shall meet the definition of “nonemployee director” for purposes of
Rule 16b-3 promulgated by the SEC under the Exchange Act and an “outside
director” under Section 162(m) of the Code. A majority of the Committee shall
constitute a quorum, and the acts of a majority of the members of the Committee
who are present at any meeting thereof at which a quorum is present, or the acts
unanimously approved by the members of the Committee in writing, shall be the
acts of the Committee.
 
(b) Committee Authority.  Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (vii) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan; provided, however, the Committee shall not take any
action otherwise authorized under this Section 3(b) to the extent that (i) such
action would cause (A) the application of Section 162(m) or 409A of the Code to
the Award or (B) create adverse tax consequences under Section 162(m) or 409A of
the Code should either or both of those Code sections apply to the Award or
(ii) materially reduce the benefit to the Participant without the consent of the
Participant. No member of the Committee shall vote or act upon any matter
relating solely to himself and grants of Awards to members of the Committee must
be ratified by the Board. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, any stockholder and any Employee. No member
of the Board or Committee shall be liable for any action or determination made
in good faith with respect to the Plan or any Award granted hereunder and the
members of the Board and Committee shall be entitled to indemnification and
reimbursement by the Company and its Affiliates in respect of any claim, loss,
damage or expense (including legal fees) arising therefrom to the full extent
permitted by law.


4



--------------------------------------------------------------------------------



 



SECTION 4.  Shares Available for Awards.
 
(a) Shares Available.  Subject to adjustment as provided in Section 4(c), the
aggregate number of Shares with respect to which Awards may be granted under the
Plan shall be up to 7,100,000 Shares (including after giving effect to a 5-for-1
stock split effected as a stock dividend on September 26, 2005). Except for
withholding of Shares for payment of taxes or exercise price, if any Award is
exercised, paid, forfeited, terminated or canceled without the delivery of
Shares, then the Shares covered by such Award, to the extent of such payment,
exercise, forfeiture, termination or cancellation, shall again be Shares with
respect to which Awards may be granted. Awards will not reduce the number of
Shares that may be issued pursuant to the Plan if the settlement of the Award
will not require the issuance of Shares, as, for example, an Other Stock-Based
Award that can be satisfied only by the payment of cash.
 
(b) Sources of Shares Deliverable Under Awards.  Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares and shall be fully paid and nonassessable.
 
(c) Adjustments.  In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(ii) the maximum number and type of Shares (or other securities or property)
with respect to which Awards may be granted to any single individual during any
calendar year, (iii) the number and type of Shares (or other securities or
property) subject to outstanding Awards, and (iv) the grant or exercise price
with respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award.
 
SECTION 5.  Eligibility.
 
Any Employee, Director or Consultant shall be eligible to be designated a
Participant and receive an Award under the Plan.
 
SECTION 6.  Awards.
 
(a) Options.  Subject to the provisions of the Plan, the Committee shall have
the authority to determine the Participants to whom Options shall be granted,
the number of Shares to be covered by each Option, the purchase price therefor
and the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.
 
(i) Exercise Price.  The purchase price per Share purchasable under an Option
shall be determined by the Committee at the time the Option is granted, but
shall not be less than the Fair Market Value per Share on such grant date.
 
(ii) Time and Method of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part (which may include
the achievement of one or more Performance Objectives), and the method or
methods by which, and the form or forms, in which payment of the exercise price
with respect thereto may be made or deemed to have been made (which may include,
without limitation, cash, check acceptable to the Company, Shares held for the
period required to avoid a charge to the Company’s reported financial earnings
and owned free and clear of any liens, claims, encumbrances or security
interests, outstanding Awards, a “cashless-broker” exercise (through procedures
approved by the Committee and the Company), other securities or other property,
notes approved by the Committee, or any combination thereof, having a Fair
Market Value on the exercise date equal to the relevant exercise price);
provided, however, in


5



--------------------------------------------------------------------------------



 



order to exercise an Option, the Person or Persons entitled to exercise the
Option shall deliver to the Company payment in full for the Shares being
purchased and, unless other arrangements have been made with, or procedures have
been established and approved by, the Committee, any required withholding taxes.
 
(iii) Incentive Stock Options.  The terms of any Option granted under the Plan
intended to be an incentive stock option shall comply in all respects with the
provisions of Section 422 of the Code, or any successor provision, and any
regulations promulgated thereunder. Incentive stock options may be granted only
to employees of the Company and its parent corporation and subsidiary
corporations, within the meaning of Section 424 of the Code while each such
entity is a “Corporation” described in Section 7701(a)(3) of the Code and Treas.
Reg. Section 1.421-1(i)(1). To the extent the aggregate Fair Market Value of the
Shares (determined as of the date of grant) of an Option to the extent
exercisable for the first time during any calendar year (under all plans of the
Company and its parent and subsidiary corporations) exceeds $100,000, such
Option Shares in excess of $100,000 shall be nonqualified stock options. No
Option that is an incentive stock option shall be exercisable after the
expiration of 10 years from its date of grant. Notwithstanding anything herein
to the contrary, in no event shall any person owning stock possessing more than
10% of the total combined voting power of the Company and its Affiliates be
granted an incentive stock option hereunder unless (1) the Option exercise price
shall be at least 110% of the Fair Market Value of the Shares subject to such
Option at the time the Option is granted and (2) the term during which such
Option is exercisable does not exceed five years from its date of grant.
 
(iv) Limits.  Subject to adjustment as provided in Section 4(c), the maximum
number of Options that may be granted to any Participant during any calendar
year shall not exceed 300,000 Shares.
 
(b) Restricted Stock.  Subject to the provisions of the Plan, the Committee
shall have the authority to determine the Participants to whom Restricted Stock
shall be granted, the number of Shares of Restricted Stock to be granted to each
such Participant, the duration of the Restricted Period during which, and the
conditions, including Performance Objectives, if any, under which if not
achieved, the Restricted Stock may be forfeited to the Company, and the other
terms and conditions of such Awards.
 
(i) Dividends.  Dividends paid on Restricted Stock may be paid directly to the
Participant, may be subject to risk of forfeiture and/or transfer restrictions
during any period established by the Committee or sequestered and held in a
bookkeeping cash account (with or without interest) or reinvested on an
immediate or deferred basis in additional shares of Common Stock, which account
or shares may be subject to the same restrictions as the underlying Award or
such other restrictions, all as determined by the Committee in its discretion.
 
(ii) Registration.  Any Restricted Stock may be evidenced in such manner as the
Committee shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.
 
(iii) Forfeiture and Restrictions Lapse.  Except as otherwise determined by the
Committee or the terms of the Award that granted the Restricted Stock, upon
termination of a Participant’s employment (as determined under criteria
established by the Committee) for any reason during the applicable Restricted
Period, all Restricted Stock shall be forfeited by the Participant and
reacquired by the Company. Unrestricted Shares, evidenced in such manner as the
Committee shall deem appropriate, shall be issued to the holder of Restricted
Stock promptly after the applicable restrictions have lapsed or otherwise been
satisfied.
 
(iv) Transfer Restrictions.  During the Restricted Period, Restricted Stock will
be subject to the limitations on transfer as provided in Section 6(h)(i).
 
(v) Limits.  Subject to adjustment as provided in Section 4(c), the maximum
number of Shares of Restricted Stock that may be granted to any Participant
during any calendar year shall not exceed 300,000 Shares of Restricted Stock.


6



--------------------------------------------------------------------------------



 



(c) Performance Awards.  The Committee shall have the authority to determine the
Participants who shall receive a Performance Award, which shall be denominated
as a cash amount (e.g., $100 per award unit) at the time of grant and confer on
the Participant the right to receive payment of such Award, in whole or in part,
upon the achievement of such Performance Objectives during such performance
periods as the Committee shall establish with respect to the Award.
 
(i) Terms and Conditions.  Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the Performance Objectives to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount of any payment or transfer to
be made pursuant to any Performance Award. In the case of any Performance Award
granted to a Covered Employee in any calendar year in which any class of Common
Stock is registered under Section 12(g) of the Exchange Act, performance goals
shall be designed to be objective and shall otherwise meet the requirements of
Section 162(m) of the Code and regulations issued thereunder (including Treasury
Regulation Section 1.162-27 and any successor regulation thereto), including the
requirement that the level or levels of performance targeted by the Committee
are such that the achievement of performance goals is “substantially uncertain”
at the time of grant. In addition, achievement of performance goals in respect
of Performance Awards shall be measured over a performance period of not less
than six (6) months and not more than ten (10) years, as specified by the
Committee. Performance goals in the case of any Performance Award granted to a
Covered Person in any year in which any class of Common Stock is registered
under Section 12(g) of the Exchange Act shall be established not later than
ninety (90) days after the beginning of any performance period applicable to
such Performance Award, or at such other date as may be required or permitted
for “performance-based compensation” under Section 162(m) of the Code. Subject
to Section 8, the Committee shall not exercise discretion to increase any amount
payable in respect of a Performance Award which is intended to comply with
Section 162(m) of the Code.
 
(ii) Payment of Performance Awards.  Performance Awards, to the extent earned
and vested, shall be paid (in cash and/or in Shares, in the sole discretion of
the Committee) in a lump sum following the close of the performance period.
Except as may otherwise be required under Section 409A of the Code, cash
payments or tendered stock certificates described in the immediately preceding
sentence shall be made by the later of (i) the date that is 21/2 months after
the end of the Participant’s first taxable year in which the Performance Award
is earned and payable under the Plan and (ii) the date that is 21/2 months after
the end of the Company’s first taxable year in which the Performance Award is
earned and payable under the Plan, and such payment shall not be subject to any
election by the Participant to defer the payment to a later period. To the
extent that the final settlement of a vested Award is to be made in Shares, the
amount payable under a Performance Award shall be divided by the FMV Per Share
of Common Stock on the determination date and a stock certificate evidencing the
resulting shares of Common Stock (to the nearest full share) shall be delivered
to the Participant, or his personal representative, and the value of any
fractional shares will be paid in cash. The Company will also retain the right
under any of its deferred compensation plans to make additional contributions
related to these Awards into a deferred compensation plan, which Award will not
vest until retirement or certain conditions of termination as provided by that
plan.
 
(iii) Limits.  The maximum value of Performance Awards that may be granted to
any Participant during any calendar year shall not exceed $2,000,000 calculated
as of the date of grant.
 
(d) Bonus Shares.  The Committee shall have the authority, in its discretion, to
grant Bonus Shares to Participants. Each Bonus Share shall constitute a transfer
of an unrestricted Share to the Participant, without other payment therefor, as
additional compensation for the Participant’s services to the Company. Bonus
Shares shall be in lieu of a cash bonus that otherwise would be granted.
 
(e) Phantom Shares.  The Committee shall have the authority to grant Awards of
Phantom Shares to Participants upon such terms and conditions as the Committee
may determine.
 
(i) Terms and Conditions.  Each Phantom Share Award shall constitute an
agreement by the Company to issue or transfer a specified number of Shares or
pay an amount of cash equal to a specified number of Shares, or a combination
thereof to the Participant in the future, subject to the fulfillment during the
Restricted Period of such conditions, including Performance Objectives, if any,
as the Committee may specify at the date


7



--------------------------------------------------------------------------------



 



of grant. Payment shall be made in a lump sum no later than 21/2 months after
the end of the Restricted Period. During the Restricted Period, the Participant
shall not have any right to transfer any rights under the subject Award, shall
not have any rights of ownership in the Phantom Shares and shall not have any
right to vote such shares.
 
(ii) Dividends.  Any Phantom Share award may provide that an amount equal to any
or all dividends or other distributions paid on Shares during the Restricted
Period be credited in a cash bookkeeping account (without interest) or that
equivalent additional Phantom Shares be awarded, which account or shares may be
subject to the same restrictions as the underlying Award or such other
restrictions as the Committee may determine.
 
(iii) Limits.  Subject to adjustment as provided in Section 4(c), the maximum
number of Phantom Shares that may be granted to any Participant during any
calendar year shall not exceed 300,000 Phantom Shares.
 
(iv) Additional Limitations.  Notwithstanding any other provision of this
Section 6(e) to the contrary, any such Phantom Shares Award granted under the
Plan shall contain terms that (i) are designed to avoid application of
Section 409A of the Code to the Award or (ii) are designed to avoid adverse tax
consequences under Section 409A of the Code should that Code section apply to
the Award.
 
(f) Cash Awards.  The Committee shall have the authority to determine the
Participants to whom Cash Awards shall be granted, the amount, whether the Cash
Awards may be voluntarily or shall be involuntarily deferred in a Company
deferred compensation plan, and the terms or conditions, if any, as additional
compensation or as deferred compensation for the Participant’s services to the
Company or its Affiliates. If granted, a Cash Award shall be granted
(simultaneously or subsequently) in tandem with another Award and shall entitle
a Participant to receive a specified amount of cash from the Company upon such
other Award becoming taxable to the Participant, which cash amount may be based
on a formula relating to the anticipated taxable income associated with such
other Award and the payment of the Cash Award; provided, however, a Cash Award
shall not be granted in tandem or in combination with any other Award if that
would (i) cause application of Section 409A of the Code to either Award or
(ii) result in adverse tax consequences under Section 409A of the Code should
that Code section apply to either Award.
 
(g) Other Stock-Based Awards.  The Committee may also grant to Participants an
Other Stock-Based Award, which shall consist of a right which is an Award
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares as is deemed by the Committee to be
consistent with the purposes of the Plan. Subject to the terms of the Plan,
including the Performance Objectives, if any, applicable to such Award, the
Committee shall determine the terms and conditions of any such Other Stock-Based
Award. Notwithstanding any other provision of the Plan to the contrary, any
Other Stock-Based Award shall contain terms that (i) are designed to avoid
application of Section 409A of the Code or (ii) are designed to avoid adverse
tax consequences under Section 409A should that Code section apply to such
Award. Payment shall be made in a lump sum, or Share certificates issued, no
later than 21/2 months after the date such Other Stock-Based Award becomes
vested. Subject to adjustment as provided in Section 4(c) insofar as that
provision relates to Shares, the maximum number of Shares or value for which
Other Stock-Based Awards may be granted to any Participant during any calendar
year shall not exceed 300,000 Shares, if the Award is in Shares, or $500,000, if
the Award is in dollars.
 
(h) General.
 
(i) Limits on Transfer of Awards.
 

  A.   Except as provided in (C) below, each Award, and each right under any
Award, shall be exercisable only by the Participant during the Participant’s
lifetime, or by the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.

 

  B.   Except as provided in (C) below, no Award and no right under any such
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution (or, in the case of Restricted Stock, to the
Company). Any such attempted or purported assignment, alienation, pledge,


8



--------------------------------------------------------------------------------



 



  attachment, sale, transfer or encumbrance shall be void, ineffective and
unenforceable against the Company or any Affiliate, and shall give no right to
the purported transferee, and shall at the sole discretion of the Committee
result in the forfeiture of the Award with respect to the Award involved in such
attempted or perpetual transfer or encumbrance.

 

  C.   Notwithstanding anything in the Plan to the contrary, to the extent
specifically provided by the Committee with respect to a grant, (1) a
nonqualified stock option may be transferred to immediate family members or
related family trusts, or similar entities on such terms and conditions as the
Committee may establish, and (2) an Award other than an Incentive Stock Option
may be transferred pursuant to a qualified domestic relations order described in
Section 414(p) of the Code.

 
(ii) Term of Awards.  Subject to the terms of the Plan, the term of each Award
shall be for such period as may be determined by the Committee; provided, that
in no event shall the term of any Award exceed a period of 10 years from the
date of its grant.
 
(iii) Share Certificates.  All certificates for Shares or other securities of
the Company delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Shares or
other securities are then listed, and any applicable federal or state laws, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.
 
(iv) Consideration for Grants.  Awards may be granted for no cash consideration
or for such consideration as the Committee determines including, without
limitation, such minimal cash consideration as may be required by applicable
law.
 
(v) Delivery of Shares or other Securities upon Payment by Participant of
Consideration.  No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement is received by the Company (including
Shares being withheld in accordance with Section 8(b) or any applicable Award
agreement).
 
(vi) Section 409A Considerations.  Notwithstanding any other provision of the
Plan to the contrary, any Award granted after December 31, 2004 shall contain
terms that (i) are designed to avoid application of Section 409A of the Code to
the Award or (ii) are designed to avoid adverse tax consequences under
Section 409A of the Code should that Code Section apply to the Award. Dividend
payments under any Award (which are paid directly to any Participant and which
are otherwise subject to Section 409A) shall be made monthly (if any) as of the
last business day of each month, which payment date is intended to be a fixed
time or schedule under Treasury Regulation 1.409A-3(a)(4).
 
(vii) 409A Specified Employee.  If the Participant is a “specified employee,” as
defined in 409A and the applicable regulations, except to the extent permitted
under Section 409A of the Code, no payment of any Award that is subject to
Section 409A of the Code (after taking into account all applicable exceptions to
Section 409A of the Code, including but not limited to the exceptions for
short-term deferrals and for “separation pay only upon an involuntary separation
from service”) shall be made under the Plan on account of the Participant’s
“separation from service,” as defined in Section 409A of the Code, with the
Company until the later of the date prescribed for payment in the Award and the
first day of the seventh calendar month that begins after the date of the
Participant’s separation from service (or, if earlier, the date of death of the
Participant). Any such amounts shall be aggregated and paid in a lump sum.
 
SECTION 7.  Amendment and Termination.
 
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
 
(a) Amendments to the Plan.  Except as required by applicable law or the rules
of the principal securities exchange or market on which the shares are traded
and subject to Section 7(b) below, the Board or the Committee


9



--------------------------------------------------------------------------------



 



may amend, alter, suspend, discontinue, or terminate the Plan without the
consent of any stockholder, Participant, other holder or beneficiary of an
Award, or other Person.
 
(b) Amendments to Awards.  Subject to (d) below, the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 7(c), in any Award
shall reduce the benefit to Participant without the consent of such Participant.
In no event shall the Committee, if not the Board, take action without the
approval of the Board that constitutes a “repricing” of an Option for financial
accounting purposes, and any Board-approved repricing shall be inoperative and
ineffective unless and until approved by the stockholders.
 
(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  Subject to (d) below, the Committee is hereby authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4(c) of the Plan) affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan; provided, that any such election would not
(i) cause the application of Section 409A of the Code to the Award or
(ii) create adverse tax consequences under Section 409A of the Code should
Section 409A apply to the Award.
 
(d) Section 162(m).  The Committee, in its sole discretion and without the
consent of the Participant, in addition to adjustments that may be made pursuant
to Section 7(c) above, may amend (i) any stock-based Award to reflect (1) a
change in corporate capitalization, such as a stock split or dividend, (2) a
corporate transaction, such as a corporate merger, a corporate consolidation,
any corporate separation (including a spinoff or other distribution of stock or
property by a corporation), any corporate reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), (3) any partial or complete corporate liquidation, or (4) a change in
accounting rules required by the Financial Accounting Standards Board and
(ii) any Award that is not intended to meet the requirements of the performance
based compensation exception to Section 162(m) of the Code, to reflect a
significant event that the Committee, in its sole discretion, believes to be
appropriate to reflect the original intent in the grant of the Award. With
respect to an Award that is subject to Section 162(m) of the Code, subject to
Section 8, the Committee (i) shall not take any action that would disqualify
such Award as performance based compensation and (ii) must first certify that
the Performance Objectives, if applicable, have been achieved before the Award
may be paid.
 
SECTION 8.  Change in Control.
 
(a) Awards Granted on or Prior to March 1, 2005.  Notwithstanding any other
provision of this Plan to the contrary, in the event of a Change in Control of
the Company all outstanding Awards granted on or prior to March 1, 2005 shall
automatically become fully vested immediately prior to such Change in Control
(or such earlier time as set by the Committee), all restrictions, if any, with
respect to such Awards shall lapse, and all performance criteria, if any, with
respect to such Awards shall be deemed to have been met in full (at the highest
level).
 
(b) Awards Granted After March 1, 2005.  With respect to Awards granted after
March 1, 2005, notwithstanding any other provision of this Plan to the contrary,
in the event that a Participant’s employment with the Company (or a successor)
and all of its Affiliates terminates within 2 years after a Change in Control of
the Company and (i) such termination of employment was initiated by the Company
(or a successor) other than for a Termination for Cause or (ii) such termination
of employment was initiated by a Participant after determining in the
Participant’s good faith reasonable judgment that the termination is a
Termination for Good Reason, all such Awards of each affected Participant shall
become fully vested immediately as of such employment termination date, all
restrictions, if any, with respect to such Awards shall lapse, and all
performance criteria, if any, with respect to such Awards shall be deemed to
have been met in full (at the highest or maximum level). Unless the Company
survives as an independent publicly traded company, all Options outstanding at
the time of the events that give rise to each affected Participant’s right to
Change in Control benefits hereunder shall terminate and the Optionee shall be
paid, with respect to each Option, an amount in cash equal to the excess of the
Fair Market Value of a Share over the Option’s exercise price (if the Option
exercise price exceeds the Fair Market Value of a Share on such date, the


10



--------------------------------------------------------------------------------



 



Optionee shall be paid an amount in cash equal to the lesser of $1.00 or the
Black-Scholes value of the cancelled Option as determined in good faith by the
Board), unless and except to the extent provision is made in writing in
connection with such Change in Control event or transaction for the continuation
of the Plan and/or the assumption of the Options theretofore granted, or for the
substitution for such Options of new options covering the stock of a successor
entity, or the parent or subsidiary thereof, with appropriate adjustments as to
the number and kinds of shares and exercise prices, in which event the Plan and
Options theretofore granted shall continue as fully vested and immediately
exercisable Options in the manner and under the terms so provided.
 
SECTION 9.  General Provisions.
 
(a) No Rights to Awards.  No Director, Employee, Consultant or other Person
shall have any claim to be granted any Award. There is no obligation for
uniformity of treatment of Participants or holders or beneficiaries of Awards,
and the terms and conditions of Awards need not be the same with respect to each
recipient.
 
(b) Withholding.  The Company or any Affiliate is authorized to withhold from
any Award, from any payment due or transfer made under any Award or under the
Plan or from any compensation or other amount owing to a Participant the amount
(in cash, Shares, other securities, Shares that would otherwise be issued
pursuant to such Award, other Awards or other property) of any applicable taxes
payable at the minimum statutory rate in respect of an Award, its exercise, the
lapse of restrictions thereon, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for the payment of such taxes at the
minimum statutory rate. In addition, the Committee may provide, in an Award
Agreement, that the Participant shall have the right to direct the Company to
satisfy the Company’s actual tax withholding obligation through the
“constructive” tender of already-owned Shares or the withholding of Shares
otherwise to be acquired upon the exercise or payment of such Award.
 
(c) No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment or other service relationship at any time, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award Agreement.
 
(d) Governing Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be governed by and construed in
accordance with the laws of the State of Delaware and applicable federal law.
 
(e) Severability.  If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
(f) Other Laws.  The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance of transfer or such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
 
(g) Unfunded Plan.  Neither the Plan nor the Award shall create or be construed
to create a trust or separate fund or funds. Neither the Plan nor any Award
shall establish any kind of a fiduciary relationship between the Company or any
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or any Affiliate.
 
(h) No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or


11



--------------------------------------------------------------------------------



 



transferred in lieu of any fractional Shares or whether such fractional Shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.
 
(i) Substitute Awards.  Awards may be granted from time to time in substitution
for similar awards held by employees or directors of other corporations who
become Employees or Directors of the Company or its Affiliates as the result of
a merger or consolidation of such director or employee’s employing corporation
with the Company or any Affiliate, or the acquisition by the Company or any
Affiliate of the assets of such director or employee’s employing corporation, or
the acquisition by the Company or any Affiliate of the stock of such director or
employee’s employing corporation. The terms and conditions of substitute Awards
granted shall comport with the terms and conditions set forth in the Plan.
 
(j) Shareholder Agreements.  The Committee may condition the grant, exercise or
payment of any Award upon such person entering into a stockholders’ agreement or
repurchase agreement in such form as approved from time to time by the Board.
 
(k) Gender, Tense and Headings.  Whenever the context requires, words of the
masculine gender used herein shall include the feminine and neuter and words
used in the singular shall include the plural. Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.
 
(l) No Guarantee of Tax Consequences.  None of the Board, the Company nor the
Committee makes any commitment or guarantee that any federal, state or local tax
treatment will apply or be available to any person participating or eligible to
participate hereunder.
 
(m) Section 162(m) Special Transition Rule.  Should any class of Common Stock be
registered under Section 12(g) of the Exchange Act, the Plan is intended to
qualify for the transition relief provided under Treasury Regulation
§ 1.162-27(f). Accordingly, all compensation realized by Participants in
connection with Awards granted under the Plan within the reliance period
described therein is intended to be exempt from the limitation on tax
deductibility under Section 162(m) of the Code. For purposes of the Plan, the
reliance period will expire on the earlier of (i) the expiration of the Plan,
(ii) a “material modification” of the Plan (within the meaning of Treasury
Regulation § 1.162-27(h)(1)(iii)), (iii) the issuance of all Common Stock that
has been allocated under the Plan, or (iv) the first meeting of stockholders of
the Company at which directors are to be elected that occurs after the close of
the third calendar year following the calendar year in which the Common Stock is
first registered under Section 12(g) of the Exchange Act.
 
SECTION 10.  Effective Date of the Plan.
 
The Plan, as hereby amended and restated, shall be effective on the date it is
approved and adopted by the Board, including with respect to all Awards granted
on or after March 1, 2005, except as otherwise provided in the Plan.
 
SECTION 11.  Term of the Plan.
 
No Award shall be granted under the Plan after the 10th anniversary of the
earlier of the date this Plan is adopted by the Board or the date the Plan is
approved by the stockholders of the Company. However, unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
prior to such termination, and the authority of the Board or the Committee to
amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date.


12